Case 2:17-cv-06980-NG-RLM Document 137 Filed 12/05/19 Page 1 of 5 PageID #: 1033




                                                                                   December 5, 2019

   Via ECF

   Hon. Roanne L. Mann
   Chief Magistrate Judge
   United States District Court
   For the Eastern District of New York
   225 Cadman Plaza East
   Brooklyn, New York 11201


 Re:    Joint Status Update; Suffolk County Water Authority v. The Dow Chemical Company
        et al., No. 2:17-cv-6980-NG-RLM, and Related Cases


 Dear Judge Mann:

        Pursuant to the Court’s August 13, 2019 Order, the Parties submit this Joint Status letter
 describing the discovery issues they intend to address at the status conference scheduled for
 December 10, 2019.

          On November 26, 2019, the Parties exchanged preliminary fact sheets and accompanying
 document productions. The fact sheets were intended to replace initial disclosures and to
 facilitate an exchange of information that would help frame subsequent formal discovery and lay
 the groundwork for discussions about case management. The fact sheet exchanges included:

       •     Submissions from 22 of the 27 Plaintiffs. The responding Plaintiffs produced more
             than 27,000 pages of documents with their responses. The five remaining Plaintiffs
             filed their complaints after the fact-sheet process was agreed to, and the Parties are
             conferring to set an appropriate deadline for fact sheet responses after Defendants’
             deadline to respond to the complaints in those cases.

       •     Submissions from all five Defendants. Defendant The Dow Chemical Company
             served 7,530 pages of documents; Defendant Ferro Corporation served 124 pages;
             Defendant Vulcan Materials Company served 357 pages; Defendant Procter &
             Gamble served 35 pages; and Defendant Shell Oil Company served 13 pages.

         The Parties met and conferred telephonically on December 3, 2019. The parties
 acknowledged the need for additional time to digest the information that was produced and to
 identify and try to resolve any issues relating to the fact sheet responses. That process began
 during the December 3 call, but is not complete. Some issues have already been resolved, and
 discussions concerning other issues are continuing, with similar progress expected.

        During the conference, the parties also discussed the scope of a broader discovery
 schedule for all the cases. Those discussions are also continuing. The parties expect to report to
Case 2:17-cv-06980-NG-RLM Document 137 Filed 12/05/19 Page 2 of 5 PageID #: 1034

 Hon. Roanne L. Mann
 December 5, 2019
 Page 2

 the Court at next week’s conference the status of these discussions and any unresolved issues
 relating to the fact sheet responses.

          The parties look forward to meeting with the Court on December 10.

                                        Respectfully submitted,

                                         /s/ Matthew K. Edling
                                        Matthew K. Edling

                                        MATTHEW K. EDLING
                                        matt@sheredling.com
                                        VICTOR M. SHER
                                        vic@sheredling.com
                                        STEPHANIE D. BIEHL
                                        stephanie@sheredling.com
                                        KATIE H. JONES
                                        katie@sheredling.com
                                        TIMOTHY J. SLOANE
                                        tim@sheredling.com
                                        SHER EDLING LLP
                                        100 Montgomery St. Suite 1410
                                        San Francisco, CA 94104
                                        (628) 231-2500

                                        Attorneys for Plaintiffs1

                                        SCOTT MARTIN
                                        smartin@hausfeld.com
                                        JEANETTE BAYOUMI
                                        jbayoumi@hausfeld.com
                                        HAUSFELD LLP
                                        33 Whitehall St., 14th Floor
                                        New York, NY 10004
                                        (646) 357-1100

                                        RICHARD S. LEWIS
                                        rlewis@hausfeld.com
                                        HAUSFELD LLP
                                        1700 K Street, NW, Suite 650
                                        Washington, DC 20006

 1
     The Sher Edling firm represents all Plaintiffs in these related cases except Plaintiffs New York
     American Water (19-cv-2150) and Hicksville Water District (19-cv-5632).
Case 2:17-cv-06980-NG-RLM Document 137 Filed 12/05/19 Page 3 of 5 PageID #: 1035

 Hon. Roanne L. Mann
 December 5, 2019
 Page 3

                               (202) 540-7200

                               KATIE R. BERAN
                               kberan@hausfeld.com
                               HAUSFELD LLP
                               325 Chestnut Street, Suite 900
                               Philadelphia, PA 19106
                               (215) 985-3270

                               Attorneys for Plaintiff Suffolk County Water Authority

                               FRANK R. SCHIRRIPA
                               fschirripa@hrsclaw.com
                               MICHAEL A. ROSE
                               mr@hachroselaw.com
                               HILLARY M. NAPPI
                               hnappi@hrsclaw.com
                               HACH ROSE SCHIRRIPA & CHEVERIE, LLP
                               112 Madison Avenue - 10th Floor
                               New York, New York 10016
                               (212) 213-8311

                               J. NIXON DANIEL, III
                               jnd@beggslane.com
                               MARY JANE BASS
                               mjb@beggslane.com
                               BEGGS & LANE, RLLP
                               501 Commendencia Street
                               Pensacola, FL 32502
                               850-469-3306

                               T. ROE FRAZER, II
                               roe@frazer.law
                               THOMAS ROE FRAZER, III
                               trey@frazer.law
                               W. MATTHEW PETTIT
                               mpettit@frazer.law
                               FRAZER PLC
                               30 Burton Hills Blvd
                               Suite 450
                               Nashville, TN 37215
                               615-647-0987

                               Attorneys for Plaintiff New York American Water
                               Company, Inc.
Case 2:17-cv-06980-NG-RLM Document 137 Filed 12/05/19 Page 4 of 5 PageID #: 1036

 Hon. Roanne L. Mann
 December 5, 2019
 Page 4


                                /s/ Joel Alan Blanchet
                               Joel Alan Blanchet

                               JOEL ALAN BLANCHET
                               jblanchet@phillipslytle.com
                               ANDREW P. DEVINE
                               adevine@phillipslytle.com
                               PHILLIPS LYTLE LLP
                               One Canalside
                               125 Main Street
                               Buffalo, NY 14203
                               (716) 847-7050

                               Attorneys for Defendant The Dow Chemical Company

                               KEVIN T. VAN WART
                               kevinvanwart@kirkland.com
                               NADER R. BOULOS
                               nboulos@kirkland.com
                               KIRKLAND & ELLIS LLP
                               300 North LaSalle
                               Chicago, IL 60654
                               (312) 862-2000

                               Attorneys for Defendant The Dow Chemical Company

                               ROBB W. PATRYK
                               robb.patryk@hugheshubbard.com
                               FARANAK SHARON TABATABAI
                               fara.tabatabai@hugheshubbard.com
                               HUGHES HUBBARD & REED LLP
                               One Battery Park Plaza
                               New York, NY 10004
                               (212) 837-6000

                               Attorneys for Defendant Ferro Corporation

                               STEPHEN C. DILLARD
                               steve.dillard@nortonrosefulbright.com
                               NORTON ROSE FULBRIGHT US LLP
                               1301 McKinney, Suite 5100
                               Houston, Texas 77010
                               (713) 651-5151
Case 2:17-cv-06980-NG-RLM Document 137 Filed 12/05/19 Page 5 of 5 PageID #: 1037

 Hon. Roanne L. Mann
 December 5, 2019
 Page 5

                                  FELICE B. GALANT
                                  felice.galant@nortonrosefulbright.com
                                  NORTON ROSE FULBRIGHT US LLP
                                  1301 Avenue of the Americas
                                  New York, NY 10019
                                  (212) 318-3000

                                  Attorneys for Defendant Vulcan Materials Company

                                  MEGAN ROSE BRILLAULT
                                  mbrillault@bdlaw.com
                                  DANIEL MARK KRAININ
                                  dkrainin@bdlaw.com
                                  PAULA J. SCHAUWECKER
                                  pschauwecker@bdlaw.com
                                  BEVERIDGE & DIAMOND P.C.
                                  477 Madison Avenue
                                  15th Floor
                                  New York, NY 10022
                                  212-702-5400

                                  Attorneys for Defendant Shell Oil Company

                                  DAVID J. LENDER
                                  david.lender@weil.com
                                  JED PAUL WINER
                                  jed.winer@weil.com
                                  WEIL, GOTSHAL & MANGES, LLP
                                  767 Fifth Avenue
                                  New York, NY 10153
                                  212-310-8000
                                  DIANE P. SULLIVAN
                                  diane.sullivan@weil.com
                                  RACHEL ANNE FARNSWORTH
                                  rachel.farnsworth@weil.com
                                  WEIL GOTSHAL & MANGES LLP
                                  17 Hulfish Street, Suite 201Princeton, NJ 08542
                                  609-986-1120

                                  Attorneys for Defendant The Procter & Gamble Company

 cc:   All Counsel of Record (by ECF)
